EXAMINER'S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The substitute specification filed January 20, 2022 has been entered.

The application has been amended as follows: replaced the multi-paragraph abstract of January 20, 2022 with the following abstract that consistent with MPEP 608.01(b):
A signal distribution network associated with first and second antenna ports and first and second pluralities of antenna elements is configured to feed a first signal to/from the first and second pluralities of antenna elements via distribution nodes using a first ordered weighting set and feed a second signal to/from the first and second pluralities of antenna elements via distribution nodes using a second ordered weighting set. The first ordered weighting set comprises a first weighting element for each distribution node, each non-zero valued first weighting element being configured to provide a first signal contribution factor for first and second polarizations when combined with the antenna element orientation. The second ordered weighting set comprises a second weighting element for each distribution node, each non-zero valued second weighting element being configured to provide a second signal contribution factor for first and second polarizations when combined with the antenna element orientation.


The following is an examiner’s statement of reasons for allowance: prior art of record does not teach or suggests in combination a method of signal distribution .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Betsy Deppe whose telephone number is (571)272-3054. The examiner can normally be reached Monday, Wednesday and Thursday, 7:00 am - 3:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Ahn can be reached on 571-272-3044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BETSY DEPPE/Primary Examiner, Art Unit 2633